MEMORANDUM **
Artur Lako, his wife Miranda Lako, and their son Armando Lako, natives and citizens of Albania, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reconsider the dismissal of their appeal from an immigration judge’s denial of asylum and withholding of deportation. Petitioners concede that their motion was untimely but contend that the BIA should have invoked its sua sponte authority pursuant to 8 C.F.R. § 3.2(a) to reconsider their case. We dis*774miss this petition because we lack jurisdiction to review the BIA’s refusal to invoke its sua sponte authority to reconsider any case in which it has rendered a decision. See Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.